United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2043
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Jeremy Thomas Traylor

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                          Submitted: September 29, 2021
                             Filed: October 4, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Jeremy Thomas Traylor appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
substantively unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude the
district court did not impose an unreasonable sentence. The court properly
considered the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see
also United States v. Richart, 662 F.3d 1037, 1054 (8th Cir. 2011); United States v.
Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). We have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-